Decision—judgment affirmed, unanimously.

Note.—Johnson, J. Held, that whether there was a variance between the declaration and proof was not material to inquire, as it was at most only such a one as the circuit judge might properly disregard on the trial, and upon which no bill of exceptions would lie.
That the consent, of the assignment of the policy by the secretary, to enable the plaintiff to procure a loan by a mortgage upon the insured property, was binding upon the company.
Gray, J., in a short opinion, expressed substantially the same views.
Reported 1 Comstock, 290.